s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 9, 2015

                                      No. 04-15-00463-CV

                           JBS CARRIERS, INC. and James Lundry,
                                      Appellants

                                                v.

Trinette L. WASHINGTON, Sophia Renee Lenzy, Thomas Charles Lenzy, Individually, and as
                Representatives of The State of Mary L. Turner, deceased,
                                       Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-13011
                       Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER
         The clerk’s record was due August 25, 2015, but it was not filed. On August 26, 2015,
the clerk filed a notification of late record stating the clerk’s record was not filed because JBS
Carriers, Inc. and James Lundry (appellants/cross-appellees) have not paid or made arrangements
to pay the clerk’s fee to prepare the record and appellants/cross-appellees are not entitled to the
record without paying the fee. We order JBS Carriers and James Lundry to provide written proof
to this court by September 18, 2015, that either (1) the clerk’s fee has been paid or arrangements
satisfactory to the clerk have been made to pay the clerk’s fee; or (2) appellants/cross-appellees
are entitled to the clerk’s record without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1
and 35.3(a). If appellants/cross-appellees fails to file such proof within the time provided, this
appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court